Citation Nr: 1632114	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  11-30 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to an initial compensable rating for hypertension.

3. Entitlement to an initial compensable rating for residuals of a left foot fracture (a left foot disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1990 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In October 2011 the Veteran indicated that he wanted to testify at a hearing before the Board.  That request, however, was withdrawn in June 2016.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire rating period on appeal, the Veteran's left foot disability has not been manifested by moderate symptoms or painful motion.

2. For the entire rating period on appeal, the Veteran's hypertension has been manifested by diastolic pressures less than 100, and systolic pressures have been less than 160. The Veteran's hypertension has not required continuous medications to control.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for a left foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5284 (2016).

2. The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned with regard to each of the claims on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have been met in this case.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veterans Claims Assistance Act of 2000 requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, VA obtained the Veteran's service treatment records and VA treatment records.  The Veteran was given adequate VA examinations in July 2010 and August 2012.  Hence, VA has complied with the VCAA's assistance requirements, and the claims of entitlement to initial compensable ratings for a left foot disability and hypertension are ready for consideration on the merits.

Laws and Regulations - Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the United States Court of Appeals for Veterans Claims discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Increased Initial Rating for a Left Foot Disability - Analysis

The Veteran has been assigned a noncompensable rating for residuals of a left foot fracture.  This disability is rated under Diagnostic Code 5284, which provides disability ratings for foot injuries not otherwise contemplated by the ratings schedule. The Veteran contends that his left foot disability is worse than that contemplated by the disability rating currently assigned, and asserts that an increased rating is warranted.

Under Diagnostic Code 5284, moderate residuals of a foot injury are rated as 10 percent disabling. Moderately severe residuals are rated as 20 percent disabling.  38 C.F.R. § 4.71a.
 
The words "mild," "moderate," "severe," and "pronounced" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 
38 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The provisions of 38 C.F.R. § 4.31 state that in every instance where the Rating Schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable disability rating will be assigned when the requirements for a compensable evaluation are not met.  Diagnostic Code 5284 does not provide a noncompensable disability rating; therefore, the Veteran must satisfy the threshold requirements for a compensable rating. 38 C.F.R. § 4.31.

The Veteran was afforded a VA examination as to his left foot disability in July 2010.  Historically the VA examiner noted that the Veteran had fractured his left foot in 1996.  The appellant reported that he was then experiencing intermittent pain along the left mid-foot.  Physical examination revealed no abnormalities.  X-rays of the left foot revealed "mild enthesopathic change insertion plantar fascia," but there were no acute osseous findings.  The VA examiner opined that the left foot disability did not have any effect on the Veteran's usual occupation and daily activities.

Based on the lay and medical evidence, the Veteran's main symptom of his left foot disability are complaints of foot pain.  Significantly, the July 2010 VA examiner found no structural or other abnormalities of the left foot.  The entirety of the evidence preponderates against finding moderate residuals of his left foot fracture.  As such, the assigned noncompensable disability rating under Diagnostic Code 5284 is appropriate.  The symptoms do not rise to the level of a moderate disability, as is required for a compensable rating.  As the evidence is consistent throughout the appellate period, a uniform noncompensable rating is warranted for the left foot disability from April 1, 2010.

The Board has considered whether a higher initial disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint, in reaching its finding. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca, 8 Vet. App. 202. The Veteran has not reported experiencing any functional impairment, such as difficulty with prolonged walking and difficulty with prolonged standing.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain, fatigability, and weakness; however, in this case, for the entire appeal period, even with consideration of intermittent foot pain, the left foot disability symptoms are less than moderate and limited to a noncompensable disability rating.  It bears repeating that no functional impairment due to pain was found on VA examination.  As such, for the entire period on appeal, the Veteran is receiving the appropriate rating for this disorder, and there is no indication of functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptomatology. See Schafrath, 1 Vet App. at 595. Specifically, the Board has considered the additional diagnostic codes that relate to the feet (Diagnostic Code  5276-5283).

In consideration of the additional diagnostic codes relating to the feet, the Board finds that disability ratings under Diagnostic Codes 5276-5283 are not warranted in this case.  The Veteran is not service connected for, and the manifestations of his foot disorder are not analogous to flatfeet, weak feet, a claw foot or pes planus, anterior metatarsalgia or Morton's disease, hallux valgus, hallux rigidus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones. Therefore, the Board finds disability ratings under Diagnostic Codes 5276-5283 are inapplicable in this case.

In arriving at these conclusions, the Board carefully considered the lay assertions of the Veteran. The Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  The Veteran is competent to report observable symptoms. Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds that the weight of the lay and medical evidence preponderates against finding entitlement to a compensable disability for residuals of a left foot fracture at any time during the initial appeal period.  The claim must be denied. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert.

Increased Initial Rating for Hypertension - Analysis

The Veteran is in receipt of a noncompensable rating for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides disability ratings for hypertensive vascular disease.  The Veteran contends that this disorder is worse than that contemplated by the disability rating currently assigned, and asserts that an increased rating is warranted.

Under Diagnostic Code 7101, a 10 percent rating is in order when diastolic blood pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more.  A 10 percent rating is also the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Note (1) to this Diagnostic Code instructs that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  

The service treatment records show numerous blood pressure readings taken over the course of the appellant's long years of service.  The recorded readings, however, do not show that the appellant's diastolic blood pressure was ever predominately 100 or greater.  

The Veteran was afforded a VA examination as to his hypertension in July 2010.  During the examination his blood pressure was recorded as 129/95, 136/92, and 134/87.  The VA examiner noted that no continuous medication was required to control the Veteran's hypertension.

In November 2011, the Veteran was afforded another VA examination and his blood pressure was recorded as 141/80.  The VA examiner also noted blood pressure readings of 136/80, 141/80, 148/92, 130/88, 138/76, 140/82, 140/86, 142/90, and 148/96.  The VA examiner noted that no continuous medication was required to control the Veteran's hypertension.  The only noted symptom of possible complications was intermittent claudication.  The examiner reported that the Veteran had no other complications, symptoms, or side-effects due to hypertension.  The examiner opined that the Veteran's hypertension had no effect on his usual occupation and daily activities.

In the Veteran's VA treatment records, his blood pressure was recorded as being within normal limits.  That is, between November 2011 and March 2016 his diastolic pressure readings were consistently below 90, and his systolic readings were consistently below 160.

The only blood pressure reading of record reflecting a diastolic pressure over 100 was recorded at the Veteran's undated retirement examination when his pressure was recorded as 144/102.  None of the blood pressure readings in the record reflect a systolic pressure over 160.  Therefore, the evidence shows that the Veteran's hypertension is not manifested by diastolic pressures predominantly 100, or systolic pressures predominantly 160, such as to warrant a 10 percent disability rating. 38 C.F.R. § 4.104, Diagnostic Code  7101.  Hence, the assigned noncompensable rating is appropriate.  Id.; 38 C.F.R. § 4.31.  The claim is denied.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this latter regard, the Veteran is service-connected for a left ankle strain, right ankle strain with bony deformity, residuals of left knee trauma with traumatic arthritic changes, residuals of a left foot fracture, and hypertension.  

In this case, the symptoms of the Veteran's left foot disability are fully contemplated by the applicable rating criteria.  The rating criteria found in Diagnostic Code 5284 are very broad and they contemplate the Veteran's symptoms of intermittent pain. Because the Veteran's foot symptoms are contemplated by the rating criteria, referral is not in order.  

The symptoms of the Veteran's hypertension are also fully contemplated by the applicable rating criteria.  The rating criteria found in Diagnostic Code 7101 contemplate the Veteran's current and historical blood pressure readings during the appeal period.  38 C.F.R. § 4.104, Diagnostic Code 7101. Because the Veteran's hypertension symptoms are contemplated by the rating criteria, referral is not in order. 

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, neither the evidence nor the Veteran suggests unemployability due to his service-connected disabilities.  Therefore, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not considered part of the present appeal.


ORDER

Entitlement to an initial compensable rating for a left foot disability is denied.

Entitlement to an initial compensable rating for hyper tension is denied.


REMAND

The Veteran was afforded a VA examination in August 2012 to determine the nature and etiology of his sleep apnea.  In a September 2012 addendum, the VA examiner opined that it was less likely than not that the Veteran's sleep apnea was related to or caused by his service.  While the VA examiner stated that she considered the Veteran's history of snoring and gasping while on active duty, there is no explanation as to why she did not find this history persuasive of a manifestation of sleep apnea during service.  In addition, the VA examiner stated that she relied in making her opinion on a "lack of reliable symptoms such as chronic fatigue."  This statement appears to discount, without explanation, the Veteran's statement that he first noted symptoms of fatigue in 1993.  

The VA examiner also did not address the Veteran's October 2011 statements in his VA Form 9 that he wakes up many nights due to choking and loud snoring.  He stated that this had been going on for many years, starting while he was in the military.  The Veteran is competent to describe symptoms of sleep apnea during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson is competent to describe symptoms at the time that supports a later diagnosis by a medical professional).  

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Upon review of the opinion provided by the VA examiner, the Board finds the opinion to be inadequate for adjudication purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the absence of evidence in a Veteran's service medical records to provide a negative opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion addressing the nature and etiology of the Veteran's sleep apnea.  The claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the appellant is not required to report for another examination as a matter of course, if such a study is not necessary.

The VA examiner should opine as to whether the Veteran's sleep apnea is at least as likely as not related to or caused by his service.  The examiner must specifically address the Veteran's reports of symptoms of sleep apnea, including snoring, fatigue, and choking and gasping during sleep, during service. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history, lay reports of symptoms during service, and the relevant medical science as applicable to this claim.

2.  After completion of the above and compliance with the requested action has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This specifically includes the submission of medical opinion evidence, with supporting rationale, finding that sleep apnea is related to his active duty service.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


